DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of TW107114959 required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the title recites generally to battery charging and does not capture the claimed inventive concept. The Examiner recommends including the fact that the charging current is controlled, i.e. from the measurement unit/internal resistance determination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadirvel et al. [US 2018/0254641].
claims 1 and 14, Kadirvel discloses a battery charging system, comprises: a control unit configured to generate and output a control signal [240]; a charging unit [250] coupled to the control unit and a battery [210 and/or 220], wherein the charging unit is configured to receive the control signal [par. 0041], generate a charging current according to the control signal and output the charging current to charge the battery [par. 0042]; and a measurement unit coupled to the battery and the control unit [230], and configured to measure a battery voltage output by the battery and output a measurement signal to the control unit wherein the measurement signal corresponds to the battery voltage [par. 0041-0042, par. 0072].

With respect to claims 2 and 15, Kadirvel further discloses wherein the control unit is further configured to obtain an internal resistance value of the battery according to the measurement signal, and set the control signal according to the internal resistance value [par. 0009-0010; impedance/resistance is found by dividing the measure voltage by the measured current; also charging current is then is controlled based on the measured signals inclusive of impedance/resistance].

With respect to claim 3, Kadirvel further discloses wherein the control unit sets the control signal according to the internal resistance value, so that the charging current has a fast charging current value or a standard charging current value, wherein the fast charging current value is greater than the standard charging current value [Figs. 7, 8, 10; i.e. disclose limiting/reducing current based on measured impedance/resistance].

claim 13, Kardirvel further discloses wherein the control unit is a microcontroller, a processor, or an application-specific integrated circuit; and the measurement signal is a current signal, a voltage signal, a binary code, or an ASCII code [par. 0041-0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadirvel et al. [US 2018/0254641] as applied above, and further in view of Tohara et al. [US 2018/0149703].
With respect to claims 4 and 16, Kadirvel discloses wherein the charging current forms a current waveform on a time axis according to the control signal and the battery voltage forms a voltage waveform on the time axis [Fig. 10; as Kadirvel measures and monitors the current and voltage information over time that information forms a waveform, i.e. data points internal to the controllers] and setting the control signal according to the internal resistance value [as detailed above]. However, Kadirvel fails to explicitly disclosure the controllers producing a graphical plot/waveform from which the resistance/impedance is obtained. 
Tohara teaches a control unit is further configured to obtain an internal resistance value of the battery according to produced current and voltage waveforms [Fig. 9; note that the SOC percentage is directly representative of battery voltage, i.e. a 5V battery with 5V is 100% SOC]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kadirvel to plot/graph the measured data points 

With respect to claim 5, Tohara further teaches wherein the current waveform is a waveform that comprises a sinusoidal wave, a triangular wave, a rectangular wave, or a repeated particular waveform [par. 0079].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to have Kadirvel use the sinusoidal/varying current for the benefit of allowing for the measurement of the internal resistance of the battery as explicitly stated by Tohara. 

With respect to claim 6, Kadirvel further discloses wherein the control unit sets the control signal according to the internal resistance value, so that the charging current has a fast charging current value or a standard charging current value, wherein the fast charging current value is greater than the standard charging current value [Figs. 7, 8, 10; i.e. disclose limiting/reducing current based on measured impedance/resistance].

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadirvel et al. [US 2018/0254641] as applied above, and further in view of Tohara et al. [US 2018/0149703] and Park [US 2012/0303301].
With respect to claims 7, 10, 17, and 18, Kadirvel discloses wherein the charging current forms a current waveform on a time axis according to the control signal and the battery voltage forms a voltage waveform on the time axis [Fig. 10; as Kadirvel measures and monitors the current and voltage information over time that information forms a waveform, i.e. data points internal to the controllers] as detailed above]. However, Kadirvel fails to explicitly disclosure the controllers producing a graphical plot/waveform from which the resistance/impedance is obtained and the predetermined cycle includes minimum and maximum values for the current and voltage. 
Tohara teaches a control unit is further configured to obtain an internal resistance value of the battery according to produced current and voltage waveforms [Fig. 9; note that the SOC percentage is directly representative of battery voltage, i.e. a 5V battery with 5V is 100% SOC]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kadirvel to plot/graph the measured data points from which the resistance/impedance is measured for the benefit of allowing for a visual representation of the data thereby facilitating the ease upon which a user can view the information. 
Furthermore, Park teaches a battery charging device that measures internal resistance wherein the charging current and battery voltage form minimum and maximum values and further that the resistance is found based on a difference between those values [par. 0008, 0018; note that a maximum value between the points of data represents a difference between a maximum point and a minimum point, i.e. Vmax-Vmin and Imax-Imin].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kadirvel use the difference of the max/min values as taught by Park for the benefit of improving the reliability of the measurement of the internal resistance as stated by Park [par. 0028].

With respect to claims 8 and 11, Tohara further teaches wherein the current waveform is a waveform that comprises a sinusoidal wave, a triangular wave, a rectangular wave, or a repeated particular waveform [par. 0079].


With respect to claims 9 and 12, Kadirvel further discloses wherein the control unit sets the control signal according to the internal resistance value, so that the charging current has a fast charging current value or a standard charging current value, wherein the fast charging current value is greater than the standard charging current value [Figs. 7, 8, 10; i.e. disclose limiting/reducing current based on measured impedance/resistance].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadirvel et al. [US 2018/0254641] as applied above, and further in view of Nakao et al. [US 2019/0288344].
With respect to claim 19, Kadirvel further discloses updating, by the control unit, the control signal; receiving, by the charging unit, the control signal, updating the charging current according to the control signal, and outputting the updated charging current to the battery [Figs 7, 8, and 10; dynamic state of data collection and adjusting], however fails to disclose using an average current value. 
This is well-known in the art of battery charging, for example, Nakao teaches a battery control device with calculation of internal resistance wherein an average current value of the updated charging current is updated [0093-0102; i.e. a moving average current].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to have Kadirvel use the moving average as taught by Nakao for the benefit of producing value that is expressed with more accuracy as stated by Nakao. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859